IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


SCOTT SNYDER,                                  :   No. 299 WAL 2014
                                               :
                      Petitioner               :
                                               :   Petition for Allowance of Appeal from the
                                               :   Order of the Superior Court filed April 9,
               v.                              :   2014 at No. 407 WDA 2013, reversing the
                                               :   Order of the Lawrence County Court of
                                               :   Common Pleas filed February 13, 2013 at
GEORGE M. THOMAS III, EXECUTOR                 :   No. 11091 of 2010, C.A.
OF THE ESTATE OF GEORGE M.                     :
THOMAS, JR., ALSO KNOWN AS                     :
GEORGE THOMAS, DECEASED, AND                   :
GEORGE M. THOMAS III, EXECUTOR                 :
OF THE ESTATE OF DOROTHY L.                    :
THOMAS, DECEASED,                              :
                                               :
                      Respondent               :


                                DISSENTING STATEMENT


MR. CHIEF JUSTICE SAYLOR                             DECIDED: JANUARY 23, 2015
       I respectfully dissent from the majority’s summary disposition of this case on the

allocatur docket. The Court’s Internal Operating Procedures require that “[a] per curiam

order granting allowance of appeal and reversing an order of the lower court must cite

to controlling legal authority or provide a full explanation of the reasons for reversal.”

Supreme Court IOP §6(B).           The rule is plainly intended to provide litigants with a

reasonably developed explanation as to why the Court is exercising its discretion to

disturb the status quo attained in an as-of-right direct appeal.           In this regard, the

majority’s mere citation to a general legal principle, without any attempt to explain how

that principle applies to the particular facts under review, is facially deficient.
       Absent a citation to directly controlling authority involving an analogous

paradigm, this Court should, at most, grant the request for allocatur and consider the

merits upon full briefing by the parties.

       Madame Justice Todd joins this dissenting statement.